MEMORANDUM **
Robert Earl Hampton appeals from the district court’s judgment and 7-month sentence imposed following his guilty plea to bank fraud in violation of 18 U.S.C. § 1344.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Hampton’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Hampton did not file a pro se supplemental brief, and the Government did not file an answering brief.
Our independent review of the brief and the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.